Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                         Case No.:

  WINDY LUCIUS,

           Plaintiff,

  v.

  THE PINCHO FACTORY, INC.,

         Defendant.
  _________________________________/



             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

         Plaintiff, WINDY LUCIUS, (sometimes referred to as “Plaintiff”), hereby sues the

  Defendant, THE PINCHO FACTORY, INC., a Florida corporation, (sometimes referred to as

  “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

  the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).


  1.             Plaintiff is a Florida resident, lives in Miami Dade County, is sui juris, and

                 qualifies as an individual with disabilities as defined by the ADA. Plaintiff is

                 blind and therefore unable to fully engage in and enjoy the major life activity of

                 seeing.

  2.             Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

                 and/or access and comprehend internet website information without software

                 specially designed for the visually impaired. Specifically, Plaintiff utilizes the

                 JAWS Screen Reader software, which is one of the most popular reader Screen

                 Reader Software ("SRS") utilized worldwide.
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 11



  3.          Defendant owns, leases, leases to, or operates a place of public accommodation as

              defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a)

              and 36.104. The place of public accommodation that the Defendant owns, operates,

              leases or leases are located in Miami-Dade County.

  4.          Subsequent to the effective date of the ADA, Defendant constructed, or caused to be

              constructed, a website located at www.pincho.com (hereinafter "website").

              Defendant is the owner, operator, lessor and/or lessee of the website. This website

              supports, is an extension of, is in conjunction with, is complementary and

              supplemental to, the above-referenced public accommodation. This website

              provides information about Defendant's public accommodation, including

              information about the special events, goods, services, accommodations, privileges,

              benefits and facilities available to patrons at physical locations. On information

              and belief, Defendant also continually and/or periodically updates and maintains

              the website.

  5.          Venue lies in the SOUTHERN DISTRICT OF FLORIDA pursuant to 28 U.S.C.

              § 1391(b), and Local Rule 3.1, in that the original transaction or occurrence giving

              rise to this cause of action occurred in this District.

  6.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant’s violations of Title

              III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

              U.S.C. § 2201 and § 2202.

  7.          The website is an extension of Defendant's place of public accommodation. By and

              through this website, Defendant extends its public accommodation into individual
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 11



              persons' homes, portable devices and personal computers wherever located. The

              website is a service, facility, privilege, advantage, benefit and accommodation of

              Defendant's place of accommodation. The website also provides access to the

              goods, services, facilities, privileges, advantages or accommodations of the place

              of public accommodation. For example, the website provides a menu of items

              served in the restaurant; restaurant location(s) and amenities at the restaurant.

              Defendant also allows customers to order food for takeout from the physical

              locations of the restaurant. As such, the website has integrated with and is a

              nexus to the brick and mortar location. Therefore, it is governed by the following

              provisions:

              a.     42 U.S.C. Section 12182(a) provides: "No individual shall be discriminated

                     against on the basis of disability in the full and equal enjoyment of the goods,

                     services, facilities, privileges, advantages, or accommodations of any place

                     of public accommodation by any person who owns, leases (or leases to), or

                     operates a place of public accommodation."

              b.     42 U.S.C. Section 12182(b)(1)(A)(i) provides: "It shall be discriminatory to

                     subject an individual or class of individuals on the basis of a disability or

                     disabilities of such individual or class, directly, or through contractual,

                     licensing, or other arrangements, to a denial of the opportunity of the

                     individual or class to participate in or benefit from the goods, services,

                     facilities, privileges, advantages, or accommodations of an entity[.]"

              c.     42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

                     afford an individual or class of individuals, on the basis of a disability or
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 11



                   disabilities of such individual or class, directly, or through contractual,

                   licensing, or other arrangements with the opportunity to participate in or

                   benefit from a good, service, facility, privilege, advantage, or accommodation

                   that is not equal to that afforded to other individuals[.]"

              d.   42 U.S.C. Section 12182(b)(1)(A)(ii) provides: "It shall be discriminatory to

                   provide an individual or class of individuals, on the basis of a disability or

                   disabilities of such individual or class, directly, or through contractual,

                   licensing, or other arrangements with a good, service, facility, privilege,

                   advantage, or accommodation that is different or separate from that provided

                   to other individuals, unless such action is necessary to provide the individual

                   or class of individuals with a good, service, facility, privilege, advantage, or

                   accommodation, or other opportunity that is as effective as that provided to

                   others[.]"

              e.   42 U.S.C. Section 12182(b)(1)(B) provides: "Goods, services, facilities,

                   privileges, advantages, and accommodations shall be afforded to an

                   individual with a disability in the most integrated setting appropriate to the

                   needs of the individual."

              f.   42 U.S.C. Section 12182(b)(1)(C) provides: "Notwithstanding the existence

                   of separate or different programs or activities provided in accordance with

                   this section, an individual with a disability shall not be denied the opportunity

                   to participate in such programs or activities that are not separate or different."

              g.   42 U.S.C. Section 12182(b)(2)(ii) describes as discrimination: "a failure to

                   make reasonable modifications in policies, practices, or procedures, when
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 5 of 11



                     such modifications are necessary to afford such goods, services, facilities,

                     privileges, advantages, or accommodations to individuals with disabilities,

                     unless the entity can demonstrate that making such modifications would

                     fundamentally alter the nature of such goods, services, facilities, privileges,

                     advantages, or accommodations[.]"

              h.     42 U.S.C. Section 12182(b)(2)(iii) describes as discrimination: "a failure to

                     take such steps as may be necessary to ensure that no individual with a

                     disability is excluded, denied services, segregated or otherwise treated

                     differently than other individuals because of the absence of auxiliary aids

                     and services, unless the entity can demonstrate that taking such steps

                     would fundamentally alter the nature of the good, service, facility,

                     privilege, advantage, or accommodation being offered or would result in

                     an undue burden[.]"

  8.          As the owner or operator of the subject website, Defendant is required to comply

              with the ADA and the provisions cited above. This includes an obligation to create

              and maintain a website that is accessible to and usable by visually impaired persons

              so that they can enjoy full and equal access to the website and the content therein.

  9.          Plaintiff attempted to access and/or utilize Defendant's website, but was unable to,

              and continues to be unable to enjoy full and equal access to the website and/or

              understand the content therein because numerous portions of the website do not

              interface with and are not readable by SRS. More specifically, features of the website

              that are inaccessible to the visually impaired include, but are not limited to, the
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 6 of 11



              following: Defendant’s website contains graphics, links, headings, forms and text

              with information that is not fully readable and/or compatible with SRS.

  10.         As more specifically set forth above, Defendant has violated the above cited

              provisions of the ADA by failing to interface its website with software utilized by

              visually impaired individuals. Thus, Defendant has violated the following

              provisions either directly or through contractual, licensing or other arrangements

              with respect to Plaintiff and other similarly situated individuals on the basis of

              their disability:

              a.      by depriving them of the full and equal enjoyment of the goods, services,

                      facilities, privileges, advantages, or accommodations of its place of public

                      accommodation (42 U.S.C. Section 12182(a));

              b.      in the denial of the opportunity to participate in or benefit from the goods,

                      services, facilities, privileges, advantages, or accommodations (42 U.S.C.

                      Section 12182(b)(1)(A)(i));

              c.       in affording them the opportunity to participate in or benefit from a good,

                      service, facility, privilege, advantage, or accommodation that is not equal to

                      that afforded to other individuals (42 U.S.C. Section 12182(b)(1)(A)(ii) );

              d.      by providing them a good, service, facility, privilege, advantage, or

                      accommodation that is different or separate from that provided to other

                      individuals, unless such action is necessary to provide the individual or class

                      of individuals with a good, service, facility, privilege, advantage, or

                      accommodation, or other opportunity that is as effective as that provided to

                      others (42 U.S.C. Section 12182(b)(1)(A)(iii));
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 7 of 11



              e.     by failing to afford them goods, services, facilities, privileges, advantages,

                     and accommodations in the most integrated setting appropriate to the needs

                     of the individual (42 U.S.C. Section 12182(b)(1)(B));

              f.     notwithstanding the existence of separate or different programs or activities

                     provided in accordance with this section, by denying them the opportunity to

                     participate in such programs or activities that are not separate or different. (42

                     U.S.C. Section 12182(b)(1)(C));

              g.     by a failure to make reasonable modifications in policies, practices, or

                     procedures, when such modifications are necessary to afford such goods,

                     services, facilities, privileges, advantages, or accommodations to individuals

                     with disabilities, unless the entity can demonstrate that making such

                     modifications would fundamentally alter the nature of such goods, services,

                     facilities, privileges, advantages, or accommodations (42 U.S.C. Section

                     12182(b)(2)(ii));

              h.     by a failure to take such steps as may be necessary to ensure that they are not

                     excluded, denied services, segregated or otherwise treated differently than

                     other individuals because of the absence of auxiliary aids and services, unless

                     the entity can demonstrate that taking such steps would fundamentally alter

                     the nature of the good, service, facility, privilege, advantage, or

                     accommodation being offered or would result in an undue burden (42 U.S.C.

                     Section 12182(b)(2)(iii)).

  11.         Plaintiff would like to be a customer at Defendant’s brick and mortar location. In
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 8 of 11



              that regard, Plaintiff continues to attempt to utilize the website and/or plans to

              continue to attempt to utilize the website on a monthly basis to order food and

              make dining selections.

  12.         Plaintiff is continuously aware of the violations at Defendant's website and is aware

              that it would be a futile gesture to attempt to utilize the website as long as those

              violations exist unless she is willing to suffer additional discrimination.

  13.         Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

              result of the discriminatory conditions present at Defendant's website. By

              continuing to operate its website with discriminatory conditions, Defendant

              contributes to Plaintiff's sense of isolation and segregation and deprives Plaintiff

              the full and equal enjoyment of the goods, services, facilities, privileges and/or

              accommodations available to the general public. By encountering the

              discriminatory conditions at Defendant's website, and knowing that it would be a

              futile gesture to attempt to utilize the website unless she is willing to endure

              additional discrimination, Plaintiff is deprived of the meaningful choice of freely

              visiting and utilizing the same accommodations readily available to the general

              public and is deterred and discouraged from doing so. By maintaining a website

              with violations, Defendant deprives plaintiff the equality of opportunity offered to

              the general public.

  14.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

              of the Defendant’s discrimination until the Defendant is compelled to comply with

              the requirements of the ADA.
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 9 of 11



  15.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

              from the Defendant’s non-compliance with the ADA with respect to this website as

              described above. Plaintiff has reasonable grounds to believe that she will continue

              to be subjected to discrimination in violation of the ADA by the Defendant.

              Plaintiff desires to access the website to avail herself of the benefits, advantages,

              goods and services therein, and/or to assure herself that this website is in

              compliance with the ADA so that she and others similarly situated will have full

              and equal enjoyment of the website without fear of discrimination.

  16.         The Plaintiff and all others similarly situated will continue to suffer such

              discrimination, injury and damage without the immediate relief provided by the

              ADA as requested herein.

  17.         Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

              and 28 CFR 36.505.

  18.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

              Injunctive Relief, including an order to require the Defendant to alter its website to

              make it readily accessible to and usable by Plaintiff and other persons with vision

              impairment.

  20          As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

              counsel for the filing and prosecution of this action. Plaintiff is entitled to have

              her reasonable attorneys' fees, costs and litigation expenses paid by Defendant
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 10 of 11



                pursuant to 42 U.S.C. Section 12205.

   WHEREFORE, Plaintiff respectfully requests:

         a.     The Court issue a Declaratory Judgment that determines that the Defendant's website

                at the commencement of the subject lawsuit is in violation of Title III of the

                Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;

         b.     The Court issue a Declaratory Judgment that determines that the Defendant's website

                is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181

                et seq.;

         c.     The Court issue a Declaratory Judgment that Defendant has violated the ADA by

                failing to monitor and maintain its website to ensure that it is readily accessible to

                and usable by persons with vision impairment;

         d.     That this Court issue an Order directing Defendant to alter its website to make it

                accessible to, and useable by, individuals with disabilities to the full extent required

                by Title III of the ADA;

         e.     That this Court enter an Order directing Defendant to evaluate and neutralize its

                policies and procedures towards persons with disabilities for such reasonable time

                so as to allow Defendant to undertake and complete corrective procedures;

         f.     That this Court enter an Order directing Defendant to continually update and

                maintain its website to ensure that it remains fully accessible to and usable by

                visually impaired individuals.

         g.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

                § 12205.
Case 1:19-cv-22918-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 11 of 11




        h.    Such other relief as the Court deems just and proper, and/or is allowable under

              Title III of the Americans with Disabilities Act.

                                                 Respectfully Submitted,



                                                 /s/ J. Courtney Cunningham
                                                 J. Courtney Cunningham, Esq.
                                                 J. Courtney Cunningham, PLLC
                                                 FBN.: 628166
                                                 8950 SW 74th Court, Suite 2201
                                                 Miami, FL 33156
                                                 T: 305-351-2014
                                                 cc@cunninghampllc.com
